DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102 & 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2014/0098731 (hereinafter “Maaref”) or, in the alternative, under 35 U.S.C. 103 as obvious over Maaref, in view of U.S. Publication No. 2018/0255611 (hereinafter “Li”).

Regarding claim 1: Maaref teaches a method, at a source apparatus, the method comprising: 
receiving or transmitting an indicator [indicating a first mode of two modes] of cooperation between the source apparatus and at least a first cooperating device, wherein the two modes of cooperation comprises a joint communication mode of cooperation and a relay mode of cooperation (See, e.g., figure 1-3 and [0017]-[0024]; nodes communicate in the UL or DL via one or more cooperative UEs (CUEs).); 
if the first mode is the joint communication mode of cooperation1, the method further comprises: transmitting at least a portion of the data, intended for the intended recipient, to at least (See, e.g., figure 1-3 and [0017]-[0026]; data is jointly transmitted.).
Maaref teaches implementing joint cooperation and relaying, as well as communicating an indication of these functionalities to nodes. However, Maaref does not explicitly state mode indication. To the extent this feature is not inherent to the system of Maaref, it is nevertheless taught in Li (See, e.g., [0029]-[0032]; note the implementation of relay mode and/or relay assisted mode, as well cooperation via device leveraging [mode] and/or joint cooperative transmission/reception mode.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Li, such as the mode and/or signaling functionality, within the system of Maaref, in order to adapt to data rate requirements.

Regarding claim 2: Maaref alternatively modified by Li further teaches if the first mode is the relay mode of cooperation: transmitting data, intended for the intended recipient, to a first cooperating device to be further transmitted by the first cooperating device to the intended recipient (See, e.g., Maaref [0017]-[0024]; also Li [0029]-[0032]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 4: Maaref alternatively modified by Li further teaches enabling the relay mode of cooperation at the first cooperating device by: in absence of transmitting the indicator, transmitting, to the first cooperating device only, the data originating from the source apparatus (See, e.g., Maaref [0017]-[0024]; also Li [0029]-[0032]; note the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 4. 

Regarding claim 7: Maaref teaches a method, at a cooperating device, comprising: 
receiving a first indicator [enabling a joint communication mode] of cooperation with a first source apparatus (See, e.g., figure 1-3 and [0017]-[0024]; nodes communicate in the UL or DL via one or more cooperative UEs (CUEs).); 
receiving at least a portion of first data from the first source apparatus; receiving at least a portion of second data from a second source apparatus; and transmitting at least the portion of first data and at least the portion of second data to at least one intended recipient (See, e.g., figure 1-3 and [0017]-[0026]; data is jointly transmitted.).
Maaref teaches implementing joint cooperation and relaying, as well as communicating an indication of these functionalities to nodes. However, Maaref does not explicitly state mode indication. To the extent this feature is not inherent to the system of Maaref, it is nevertheless taught in Li (See, e.g., [0029]-[0032]; note the implementation of relay mode and/or relay assisted mode, as well cooperation via device leveraging [mode] and/or joint cooperative transmission/reception mode.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Li, such as the mode and/or signaling functionality, within the system of Maaref, in order to adapt to data rate requirements.

Regarding claim 8: Maaref alternatively modified by Li further teaches receiving a second indicator enabling a relay mode of cooperation with the second source apparatus; wherein at least the portion of first data is transmitted using the joint communication mode of cooperation, and at least (See, e.g., Maaref [0023]-[0024]; note dynamic configuration with multiple nodes.).

Regarding claim 9: Maaref alternatively modified by Li further teaches in absence of any indicator indicating a mode of cooperation with the second source apparatus, transmitting at least the portion of second data using a relay mode of cooperation by default (See, e.g., Maaref [0017]-[0024]; also Li [0029]-[0032]; note the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 9. 

Regarding claim 10: Maaref alternatively modified by Li further teaches wherein the intended recipient for at least the portion of first data is different from the intended recipient for at least the portion of second data (See, e.g., Maaref [0023]-[0024]; note dynamic configuration with multiple nodes.).

Regarding claim 13: Maaref teaches a method, at a recipient apparatus, comprising: 
receiving or transmitting an indicator [indicating a first mode of two modes] of cooperation, wherein the two modes of cooperation comprises a joint communication mode of cooperation and a relay mode of cooperation (See, e.g., figure 1-3 and [0017]-[0024]; nodes communicate in the UL or DL via one or more cooperative UEs (CUEs).); 
if the first mode is the joint communication mode of cooperation, the method further comprises: receiving, from a first cooperating device, at least a portion of data originating from a source apparatus; and receiving, from at least another device, a different portion of data originating from the source apparatus or a duplicate of at least the portion of data originating from the source apparatus (See, e.g., figure 1-3 and [0017]-[0026]; data is jointly transmitted.).
(See, e.g., [0029]-[0032]; note the implementation of relay mode and/or relay assisted mode, as well cooperation via device leveraging [mode] and/or joint cooperative transmission/reception mode.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Li, such as the mode and/or signaling functionality, within the system of Maaref, in order to adapt to data rate requirements.

Regarding claims 14 and 15: Maaref alternatively modified by Li further teaches if the first mode is the relay mode of cooperation: receiving, from the first cooperating device, data originating from the source apparatus (i.e. claim 14); and wherein the indicator is transmitted to at least one of the first cooperating device, the source apparatus, or a second cooperating device (i.e. claim 15) (See, e.g., the explanation set forth above regarding claim 13).

8.	Claims 3, 5, 6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Li, and in further view of U.S. Publication No. 2017/0171899 (hereinafter “Seo”).

Regarding claim 3: Maaref alternatively modified by Li may teach or inherently include wherein the indicator is transmitted in one or more of: a radio resource control (RRC) signal, a downlink control information (DCI) message, a sidelink control information (SCI) message, a RRC signal over a sidelink physical layer (PC5), or a packet transmitted over a sidelink interface (See, e.g., Maaref [0023]). To the extent one or more of the said features are not inherent to the system of Maaref alternatively modified by Li, these features are nevertheless taught by Seo (See, e.g., [0049], [0056], [0063], [0132], and/or [0140]-[0144]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Seo, such as the signaling functionality, within the system of Maaref alternatively modified by Li, in order to communicate control information between nodes.

Regarding claims 5 and 6: Maaref alternatively modified by Li further teaches sending data via multiple intermediary nodes (i.e. CUEs), as well as direct transmission in conjunction with CUEs (See, e.g., Maaref [0017]-[0024]. See also Li [0050]; note general protocol stack.). Maaref alternatively modified by Li does not explicitly state splitting or duplicating the data as claimed; and therefore does not explicitly state “if the first mode is the joint communication mode of cooperation: splitting or duplicating the data into two or more portions of data; transmitting one of the two or more portions of data to the first cooperating device, to be transmitted by the first cooperating device to the intended recipient; and performing at least one of: transmitting another of the two or more portions of data to the second cooperating device, to be transmitted by the second cooperating device to the intended recipient; or transmitting the other of the two or more portions of data to the intended recipient” (i.e. claim 5); and “wherein splitting or duplicating the data is performed by one of: splitting or duplicating the data at a packet data convergence protocol (PDCP) layer; splitting or duplicating the data at a media access control (MAC) layer; or splitting or duplicating the data at a physical (PHY) layer” (i.e. claim 6).
To the extent these features are not inherent to Maaref alternatively modified by Li, they are nevertheless taught in Seo (See, e.g., [0013]-[0019], [0047]-[0049], and/or [0135]-[0142]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Seo, such as the transmission functionality, within the system of Maaref alternatively modified by Li, in order to increase throughput.
Regarding claim 16: Maaref alternatively modified by Li may teach or inherently include wherein the indicator is transmitted in one or more of: a radio resource control (RRC) signal, a downlink control information (DCI) message, a sidelink control information (SCI) message, a RRC signal over a sidelink physical layer (PC5), or a packet transmitted over a sidelink interface. (See, e.g., Maaref [0023]). To the extent one or more of the said features are not inherent to the system of Maaref alternatively modified by Li, these features are nevertheless taught by Seo (See, e.g., [0049], [0056], [0063], [0132], and/or [0140]-[0144]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Seo, such as the signaling functionality, within the system of Maaref alternatively modified by Li, in order to communicate control information between nodes.

Regarding claim 17: Maaref alternatively modified by Li and Seo further teaches wherein the indicator is transmitted to enable the joint communication mode, and wherein in absence of the indicator the relay mode is enabled at the first cooperating device by default (See, e.g., Maaref [0017]-[0024]; also Li [0029]-[0032]; note the explanation set forth above regarding claim 13). The motivation for modification set forth above regarding claim 13 is applicable to claim 17.

Regarding claim 18: Maaref alternatively modified by Li and Seo further teaches wherein the indicator includes information indicating transmission resources to be used for transmitting at least the portion of data originating from the source apparatus (See, e.g., Li [0029]-[0032], [0079]-[0080], and [0128]; and Seo [0128]-[0134] note also the explanation set forth above regarding claim 16). The motivation for modification set forth above regarding claim 13 is applicable to claim 18.

Regarding claim 19: Maaref alternatively modified by Li and Seo further teaches wherein the portion of data received from the source apparatus and the different or duplicate portion of data received from the other device are split or duplicated at a packet data convergence protocol (PDCP) layer; at a media access control (MAC) layer; or at a physical (PHY) layer (See, e.g., Seo [0013]-[0019], [0047]-[0049], and/or [0135]-[0142]). The motivation for modification set forth above regarding claim 13 is applicable to claim 19.

Regarding claim 20: Maaref alternatively modified by Li and Seo further teaches wherein the indicator is received from the source apparatus, the first cooperating device, or the other device (See, e.g., the explanation set forth above regarding claim 13).

9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref, in view of Li, and in further view of U.S. Publication No. 2010/0135212 (hereinafter “Ho”).

Regarding claims 11 and 12: Maaref alternatively modified by Li substantially teaches the method as set forth above regarding claim 7, but does not explicitly state multiplexing. Therefore, Maaref alternatively modified by Li does not explicitly state “wherein the transmitting comprises multiplexing at least the portion of first data and at least the portion of second data over respective transmission resources” (i.e. claim 11); and “wherein the transmitting comprises multiplexing at least the portion of first data and at least the portion of second data over at least one of the following: different codewords; different transport blocks; different layers; different code block groups; or different radio bearers” (i.e. claim 12). However, these features are taught by Ho (See, e.g., [0009] and [0010]; note also [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ho, such 

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This clause establishes a series of contingent limitations (i.e. the subsequent transmission steps). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II). NOTE: this interpretation is applied to other limitations in the claim set.